State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of
                the inquiry must be shown. Strickland v. Washington, 466 U.S. 668, 697
                (1984).
                            First, appellant claimed that counsel was ineffective for
                advising him that he had stipulated in the plea agreement to a 50-year
                sentence rather than a life sentence. Appellant failed to demonstrate that
                his counsel's performance was deficient or that he was prejudiced. At the
                plea canvass, the district court advised appellant that the plea agreement
                stipulated to the life sentence and appellant acknowledged that was an
                accurate statement of the agreement. Appellant failed to demonstrate a
                reasonable probability that he would have refused to plead guilty and
                would have insisted on trial had counsel further explained to him that he
                agreed to a life sentence. Therefore, the district court did not err in
                denying this claim.
                            Second, appellant claimed that counsel refused to file motions.
                Appellant failed to demonstrate deficiency or that he was prejudiced
                because he did not identify any motions that counsel refused to file. See
                Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984). Therefore,
                the district court did not err in denying this claim.
                            Third, appellant claimed that counsel failed to properly
                communicate with, inform, or advise him. Appellant also claimed that
                counsel did not discuss, pursue, or investigate defense strategy. Appellant
                failed to demonstrate that his counsel's performance was deficient or that
                he was prejudiced. Appellant acknowledged in the guilty plea agreement
                and at the plea canvass that he had discussed the charges and possible
                defense strategies with his attorney. Appellant failed to demonstrate that

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                he would not have pleaded guilty and would have insisted on going to trial
                had counsel and he had further discussions. Therefore, the district court
                did not err in denying this claim.
                            Fourth, appellant claimed that counsel did not acknowledge
                his assertions of innocence. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. Appellant
                confessed to both the murder and to child abuse of the respective child
                victims. Appellant failed to demonstrate he would not have pleaded guilty
                and would have insisted on going to trial had counsel acknowledged his
                assertions of innocence. Therefore, the district court did not err in
                denying this claim.
                            Fifth, appellant claimed that counsel did not inform him of the
                possible minimum and maximum sentences, and misinformed him about
                parole eligibility. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. At the plea canvass,
                the district court informed appellant about the possible minimum and
                maximum sentences. In addition, appellant was correctly informed about
                parole eligibility in the guilty plea agreement and at the plea canvass.
                Appellant failed to demonstrate he would not have pleaded guilty and
                would have insisted on going to trial had counsel explained these issues in
                more detail. Therefore, the district court did not err in denying this claim.
                            Sixth, appellant claimed that his counsel was conflicted.
                However, appellant provided no facts regarding this claim and bare claims
                are insufficient to demonstrate that appellant was entitled to relief. See
                Hargrove, 100 Nev. at 502, 686 P.2d at 225. Accordingly, appellant failed



SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A


                            11.41
                to meet his burden to establish that his counsel was conflicted. Therefore,
                the district court did not err in denying this claim.
                            Seventh, appellant claimed that his counsel coerced his guilty
                plea. Appellant failed to demonstrate that his counsel's performance was
                deficient or that he was prejudiced. Appellant acknowledged in the guilty
                plea agreement and at the plea canvass that he entered his guilty plea
                voluntarily and did not act under duress or coercion. Therefore, the
                district court did not err in denying this claim.
                            Eighth, appellant claimed that his counsel convinced him to
                commit perjury. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Appellant did not
                identify any statements he made which were untrue and made only a bare
                claim regarding this issue, which was insufficient to demonstrate he was
                entitled to relief. See id. Therefore, the district court did not err in
                denying this claim.
                            Ninth, appellant claimed that his counsel waived his right to a
                preliminary hearing without his consent and that both the State and his
                counsel committed perjury. These claims were not based on an allegation
                that his plea was involuntarily or unknowingly entered or that his plea
                was entered without effective assistance of counsel, and therefore, were
                not permissible in a post-conviction petition for a writ of habeas corpus




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A

                              7
                                                                                              MOM
stemming from a guilty plea.             See   NRS 34.810(1)(a). Therefore, the
district court did not err in denying these claims. 2
                 Having concluded that appellant is not entitled to relief, we
                 ORDER the judgment of the district court AFFIRMED.




                                         Hardesty


                                        "p2....‘X
                                           4
                                         Parraguirre
                                                                        J.




cc:   Hon. Michelle Leavitt, District Judge
      Jesse Parsons
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2As a separate and independent ground for denying appellant's
claim that his counsel waived his preliminary hearing without his consent,
this claim is belied by the record. Appellant personally stated at the
hearing that he understood he had a right to a preliminary hearing and
agreed to waive his right to that hearing.




                                           5
      kvev - ,                      •